Citation Nr: 1456743	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  09-46 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel







INTRODUCTION

The Veteran served on active duty for training from February 1997 to June 1997 and active duty from June 2002 to August 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision by the Regional Office (RO) in Winston-Salem.  The RO, inter alia, granted service connection for bilateral dorsal foot strain and assigned a 0 percent (noncompensable) rating, effective August 23, 2007.  The Veteran filed a timely appeal.

In December 2011, the Board remanded the appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

In March 2014, the Board recharacterized the service-connected foot disability under a pes planus diagnosis based upon the newly received evidence and remanded the appeal to the RO for additional development.  (Note: the March 2014 Board remand was initially mailed to an incorrect address.  In June 2014, the Board remand was sent to the correct address, and the Veteran has been duly notified about the most recent Board remand).

The paper claims folder has been converted in its entirety into electronic records within the Virtual VA and Veterans Benefit Management System (VBMS).  


FINDINGS OF FACT

1.  The Veteran had mild pes planus prior to service.  

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran has moderate bilateral pes planus attributable to in-service aggravation.  



CONCLUSION OF LAW

Beginning October 4, 2012, the criteria for a 10 percent initial rating for bilateral pes planus, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.57, 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The appeal for higher initial ratings arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Nonetheless, the record indicates that the Veteran was provided with adequate VCAA notice in March 2008.   She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  The claim was readjudicated multiple times by the agency of original jurisdiction (AOJ), most recently in the October 2014 supplemental statement of the case.  The Veteran had ample opportunity to submit information and evidence in light of the March 2008 notice before the AOJ.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).  The duty to notify has been met. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has obtained service treatment records and pertinent VA outpatient treatment records.  She was afforded April 2008, October 2012, and August 2014 VA examinations to assess the severity of her service-connected foot disabilities.  There is no indication that the Veteran's foot disabilities have materially increased since the August 2014 VA examination.  

In the December 2011 and March 2014 remands, the Board instructed the AOJ to obtain updated treatment records, schedule another VA examination, and readjudicated the claims following the development.  In April 2014, the AOJ sent the Veteran another VCAA letter and requested that she identify any recent treatment pertinent to her appeal.  VA treatment records through 2014 have been obtained.  A VA examination was conducted in August 2014 to assess the severity of the Veteran's service-connected foot disabilities.  The August 2014 examination was thorough, contained all pertinent findings, and was generally responsive to the questions posed by the Board.  After review of the most recent SSOC, the Veteran submitted an October 2014 response affirming that she did not have any additional evidence to add to the record.  In conclusion, the AOJ substantially complied with all of the Board's relevant remand instructions and VA has no further duty to obtain any additional records or conduct additional examinations.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

As discussed above, VA has fulfilled its obligations to notify and assist.  The appeal is ready for review on the merits.  

II.  Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim. Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation-of-motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  In accordance with this requirement, the Veteran's reports of pain have been considered in conjunction with the Board's review of the limitation-of-motion diagnostic codes.  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's service-connected bilateral foot disability was initially characterized as bilateral dorsal foot strain in the September 2008 rating decision.  The service-connected bilateral dorsal foot strain, which is not a disability specifically listed under VA's rating schedule, was assigned a noncompensable rating under 38 C.F.R. § 4.71a, DC 5299-5020.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  DC 5299 refers to an unlisted disability of the musculoskeletal system.  DC 5020 pertains to synovitis.  

Medical evidence from 2012 indicates that the Veteran's foot disability was more accurately characterized as pes planus.  In the October 2012 supplemental statement of the case, the RO/AOJ evaluated the claim under DC 5276 for pes planus.  38 C.F.R. § 4.71a, DC 5276.  Under DC 5276 for acquired flat foot (pes planus), a 10 percent rating is warranted for moderate symptoms, identified as weight-bearing line over or medial to the great toe, inward bowing of the tendon achillis, and pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent rating is warranted for bilateral severe symptoms, identified as objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. (Unilateral severe symptoms warrant a 20 percent rating.)  38 C.F.R. § 4.71a, DC 5276 (2014).

Words such as "moderate," "moderately severe" and "severe" are not defined in the VA Schedule for Rating Disabilities (Rating Schedule).  The Board observes that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988) 871.  Although the word "severe" is not defined in VA regulations, "severe" is generally defined as "of a great degree:  serious."  See Webster's Ninth New Collegiate Dictionary 

(1990) 1078.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in an increased rating decision.  Id.

June 2007 VA X-ray left foot report shows that the Veteran complained about left foot pain for the past 7 months.  The pain affected the second and third distal metatarsal.  X-rays did not show any fracture, dislocation, suspicious lesion, degenerative changes, or soft tissue disorder.  

April 2008 VA general medical examination showed that the Veteran reported having pain on the dorsum of her feet with prolonged walking or running.  It was exacerbated by her recent weight gain.  She denied any previous injury or symptoms when walking less than two miles.  She denied pain with standing.  She also denied any current treatment or flare-ups of pain.  It did not interfere with her usual occupation or activities of daily living.  Clinical examination showed that both her feet had a normal appearance.  There was no tenderness at the dorsum area or structural abnormalities.  She had a full range of motion without pain.  Her gait was normal.  Callosities or abnormal foot wear was not observed.  The examiner did not observe vascular changes, hammertoe, high arch, claw foot, flatfeet, and hallux valgus.  He commented that the Veteran had a good arch and midfoot.  She could move her great toes normally in dorsiflexion and plantar flexion.  The examiner diagnosed dorsal foot strain.  

August 2008 VA primary care provider (PCP) records reflect that the Veteran presented to enroll in primary care.  She reported occasional knee pain, but did not identify any additional musculoskeletal disorder.  Clinical examination did not reveal any significant joint abnormalities.  No pertinent diagnosis was given.  

In her November 2009 substantive appeal, the Veteran reported that she had flatfeet with constant pain. 

January 2012 VA podiatry records show that the Veteran presented with a complaint of painful bunions (hallux valgus) affecting both feet.  She had foot pain in her joint and during range of motion.  She had unsuccessfully tried orthic inserts.  Clinical examination showed that bilateral pes planus, bunion deformity, and contracture of digits 2-5, bilaterally.  The bunions were noted to cause restricted motion.  The examiner diagnosed hallux abducto valgus (HAV).  He recommended arch support and limited activities as pain dictates.  

October 2012 VA podiatry examination listed a pes planus diagnosis.  The Veteran reported having bilateral foot pain of 2/10 strength.  She experienced pain of use with both feet, but denied pain upon manipulation.  The examiner reported that there were pes planus characteristic calluses on both feet.  Arch supports provided symptom relief.  Extreme tenderness of the plantar surface was not found.  Both feet exhibited decreased longitudinal arch.  Marked deformity or pronation was not found for either foot.  The weight-bearing line did not fall over or medial to the great toe.  The examiner confirmed that the Veteran was using orthotics for both feet as pes planus treatment.  X-rays were negative for arthritis.  The examiner commented that pes planus would not pose any occupational impairment.  She opined that the Veteran had mild pes planus before service and currently had mild to moderate pes planus.  She made the assessment of current disability based upon the chronic symptoms, use of orthotics, and anti-inflammatories.  

In November 2012, the Veteran reported that the October 2012 VA examiner did not manipulate her feet, check for tenderness, or further inquire for a description of her foot pain.  She denied having any foot trouble before service.  During service, physical training caused her to have foot, knee, and ankle pain.  She recently received orthotics, but with minimal benefit.  She reported that she could not endure prolonged standing and took pain relief medication daily.  

VA reexamined the Veteran for her foot disability in August 2014.  The examiner reviewed the claims folder and noted a diagnosis of flatfoot (pes planus).  The Veteran reported a history of bilateral foot pain since 2003.  She denied any injury or current medication.  The examiner commented that the disability does not interfere with employment.  The Veteran described having a constant moderate ache of the feet.  The pain was not accentuated on manipulation.  The examiner indicated that swelling, characteristic calluses, extreme plantar tenderness, non weight-bearing decreased longitudinal arch, marked deformity, marked pronation, or weight-bearing line falling over or medical to the great toe were not present.  The examiner also indicated that Morton's neuroma, hammertoe, hallux valgus, hallux rigidus, and claw foot were not present.  Clinical examination was notable for pain for each foot.  The examiner commented that pain, weakness, fatigability, or incoordination significantly limited functional ability during repeated use.  The examiner described the loss of function during repeated use as constant moderate ache of the feet.  He concluded that the severity of the bilateral foot strain was moderate and that the severity of pes planus was mild.  He was unable to quantify the extent of additional disability from pes planus over and above that which existed at the time of entrance into service.  

The Veteran contends a compensable initial rating is warranted for her service-connected bilateral pes planus.  As explained below, the Board finds that a 10 percent initial rating, but no higher, for moderate pes planus is warranted beginning October 4, 2012.  

Prior to October 4, 2012, the evidence does not suggest that the Veteran had moderate bilateral pes planus.  The April 2008 VA examination indicates that her foot pain was only apparent after walking two miles.  When she initially enrolled into VA primary care, she did not identify any podiatry type problem.  See August 2008 VA PCP records; Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  It is reasonable to infer from her absence of complaint in August 2008 that any foot problem she had was more of an intermittent nature, rather than a chronic problem.  See id.  

The initial clinical report of pes planus was recorded in January 2012, but the clinical notes reflect that she also had hallux valgus and hammertoes.  The treatment notes were unclear as to the pes planus severity.  (See January 2012 VA treatment records).  The October 2012 VA examiner assessed pes planus as being of a mild to moderate nature.  Notably, the October 2012 VA examiner also reported that the Veteran had preexisting pes planus of mild nature that was aggravated by physical activity in service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected bilateral pes planus disability approximated the criteria for a 10 percent initial rating beginning October 4, 2012, which is the initial clinical assessment of mild to moderate pes planus.  38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 5276.  

There is no persuasive evidence suggesting that the Veteran has ever experienced severe pes planus.  A rating in excess of 10 percent for service-connected pes planus is not for further consideration.  Id.

The Board has considered the Veteran's subjective reports of foot pain given in November 2009 and November 2012.  Notably, she also asserted that the October 2012 VA examination did not accurately portray her bilateral foot disability.  However, the Board considers the medical records to be more probative as to the assessment of her overall disability.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  The clinical assessments were conducted by unbiased, medical professionals based upon their clinical experience and objective observation.  Id.  Consequently, the Veteran's reports, alone, are not probative to show service-connected foot symptoms warranting a compensable initial rating prior to October 4, 2012.  

The Board notes that the January 2012 VA clinical findings included painful bunions and contracture of digits 2-5, bilaterally.  The examiner did not indicate that the bunions were characteristic callosities of pes planus, nor have subsequent clinical examiners.  Even assuming these disorders are related to service-connected pes planus; separate compensable ratings are not warranted.  The Veteran has not had surgical treatment for any bunion nor are any bunions noted to be equivalent to loss of a great toe.  A compensable rating for hallux valgus (bunions) is not for application.  38 C.F.R. § 4.71a, DC 5280.  For the digit contracture, the January 2012 report indicates that it does not affect the great toe for either foot.  Subsequent clinical records indicate that the Veteran does not have hammertoes.  (See August 2014 VA examination report).  The weight of the evidence is against a compensable rating for hammertoes under DC 5282.  38 C.F.R. § 4.71a, DC 5282.  

The Board has also considered DC 5284 for Foot injuries, other.  38 C.F.R. § 4.71a, DC 5284.  Review of the clinical findings does not show any clinical manifestations of a foot injury.  The August 2014 VA examiner affirmed that the Veteran did not have any additional foot disability other than those described in the clinical findings.  The Board notes that the August 2014 VA examiner assessed the Veteran as having bilateral dorsal foot strain of a moderate nature.  The clinical findings are limited to foot pain and do not indicate foot deformity or other residuals.  In light of the absence of any clinical findings suggesting a foot injury, the Board does not find that a compensable evaluation pursuant to DC 5284 is warranted.  Id.

In conclusion, a 10 percent initial disability rating, but no higher, beginning October 4, 2012 for moderate pes planus is granted pursuant to DC 5276.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5276.  In all other respects, the claim is denied.  

(iii) Additional rating considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected bilateral pes planus and dorsal strain to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include pain, clinically observable foot abnormalities, and consequent limitation on physical activity.  The degree of disability exhibited for these disabilities is contemplated by the rating schedule.  In conclusion, the assigned ratings fully contemplate occupational interference from these disabilities.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the Veteran is unemployed.  However, she does not appear to be actively seeking employment.  (See October 2012 and August 2014 VA podiatry examination reports; May 2014 VA PTSD examination report).  She does not otherwise affirmatively assert that her service-connected disabilities preclude gainful employment consistent with her education and occupational experiences.  A total disability rating based upon individual unemployability (TDIU) is consequently not for further consideration.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
	


ORDER

A 10 percent initial rating, but no higher, beginning October 4, 2012 for bilateral pes planus is allowed; in all other respects the appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


